                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                 No. 7:19-CR-00125-FL-1

    United States of America,

    v.
                                                                             Order
    James Edward White,

                          Defendant.


         Ahead of his arraignment on seven drug and firearm charges, Defendant James Edward

White has filed several motions. First, he seeks additional materials from the Government that he

claims are relevant to the defense of his case. D.E. 42. Second, he asks the court to compel the

Government to preserve evidence including the rough notes of its agents. D.E. 43. Third, he asks

for early disclosure of Jencks Act material. D.E. 44. Fourth, he requests that the court sequester

the Government’s witnesses during trial. D.E. 41. And finally, he seeks an order from the court

granting him leave to file further pretrial motions. D.E. 45. 1 The court will address each motion

below.


I.       Motion for Brady and Giglio Information


         White requests that the Government turn over information he is entitled to under Brady v.

Maryland, 373 U.S. 83 (1963), United States v. Giglio, 405 U.S. 150 (1972), and related cases.

D.E. 42. He asks for four categories of information. To begin with he seeks documents about

“arrangements or inducements offered to the witnesses[.]” D.E. 42 ¶ 1. Then he asks for witnesses’

criminal records. Id. ¶ 2. Next, he wants to know when “witnesses have previously offered


1
 White has also moved to suppress certain evidence. D.E. 40. The court will address that motion in a separate
Memorandum & Recommendation.



             Case 7:19-cr-00125-FL Document 60 Filed 03/08/21 Page 1 of 6
testimony on behalf of the government[.]” Id. ¶ 3. And finally, he wants to know about

“[c]oncessions provided [to] the alleged victims in this matter[.]” Id. ¶ 4.

       Brady obligates the Government to produce evidence that is “both favorable to the accused

and ‘material either to guilt or punishment’” if the defendant requests it. United States v. Bagley,

473 U.S. 667, 674 (1985) (quoting Brady, 373 U.S. at 87). The Government must also disclose

evidence that could impeach or discredit a Government witness upon the defendant’s request.

Giglio, 405 U.S. at 154. The Government must produce this evidence “in time for its effective use

at trial.” United States v. Smith Grading & Paving, Inc., 760 F.2d 527, 532 (4th Cir. 1985); see

United States v. Jeffers, 570 F.3d 557, 573 (4th Cir. 2009).

       The Government acknowledges its obligation to produce the requested information under

Brady and Giglio. D.E. 50 at 4. It only asks that it not have to do so immediately, claiming that it

does not know who its witnesses will be. Id. at 4. According to the Government, it will disclose

this information “in sufficient time” for it “to be adequately used at trial.” Id.

       So the court grants White’s motion in part and denies it in part. D.E. 42. The Government

must turn over the requested information, to the extent required by Brady and Giglio, on a prompt,

ongoing basis. It must disclose all materials required under those doctrines, including witness-

related information, no later than one week before trial.


II.    Motion to Preserve Evidence


       White asks for an order requiring the Government to preserve all “evidence and rough

notes” related to his case. D.E. 43 at 1. His request covers several categories of documents,

including documents he is potentially entitled to under the Federal Rules, United States Code, and

Supreme Court precedent. Id. He also wants the United States to preserve all “notes” from

government agents who interviewed witnesses or who might be witnesses themselves. Id. And he

                                                   2

           Case 7:19-cr-00125-FL Document 60 Filed 03/08/21 Page 2 of 6
asks for the preservation of “rough notes” of government agents who participated in the

investigation of this case or in related cases, whether or not the rough notes “are incorporated in

official records.” Id. at 1–2.

        The Government’s response briefly touches on document preservation and then focuses on

whether and when it must produce the requested documents. D.E. 50 at 5. Whether the Government

must preserve information is distinct from whether it must produce it. Given that the Government

has not shown why White is not entitled to the relief he seeks, the court will grant his motion. The

Government shall preserve the documents outlined in White’s motion.


III.    Motion for Early Release of Jencks Act Material


        White also moves the court to order the disclosure of material covered by the Jencks Act

no later than 15 days before trial. D.E. 44. The Jencks Act governs the defendant’s ability to

discover statements or reports made by actual or prospective government witnesses that are in the

United States’ possession. 18 U.S.C. § 3500. A defendant has no right to obtain or review these

documents before a witness “has testified on direct examination” at trial. 18 U.S.C. § 3500(a).

Because of this language, a “district court may not require the government to produce Jencks Act

material relating to one of its witnesses until after the witness has testified.” United States v. Lewis,

35 F.3d 148, 151 (4th Cir. 1994). So the court denies White’s motion. D.E. 44.

        Although a district court may not require early disclosure of Jencks Act material, the United

States may voluntarily disclose the requested documents and information before trial. Id. Here, the

Government has represented that it has already provided reports from potential witnesses to White

and “will disclose all Jencks material in time for its effective use at trial[,]” including Grand Jury

transcripts. D.E. 50 at 7. The court expects the Government to honor its commitment.



                                                   3

           Case 7:19-cr-00125-FL Document 60 Filed 03/08/21 Page 3 of 6
IV.     Motion for Sequestration of Witnesses


        Next, White asks the court to prevent the Government’s witnesses from observing trial

testimony or discussing that testimony with each other. D.E. 41. The Government does not oppose

the motion. But it asks that the court also sequester White’s witnesses and allow it to designate a

case agent to be present at the trial. D.E. 50 at 3.

        The Federal Rules of Evidence require that, upon the request of a party, the court exclude

witnesses from trial so that they cannot hear the testimony given by other witnesses. Fed. R. Evid.

615. But the court may not exclude certain categories of people, including “a party who is a natural

person” or a designated officer or employee of a party that is not a natural person. Id. at 615(a),

(b).

        As required by Rule 615, the court will grant the motion (D.E. 41) with two exceptions.

First, the court cannot sequester White because he is a party who is a natural person. Second, the

United States is generally entitled to have the court exempt its case agent from a sequestration

order. United States v. Parodi, 703 F.2d 768, 773 (4th Cir. 1983). So the United States may

designate a case agent to remain in the courtroom throughout the trial. The designation must occur

before the start of the trial.

        The court will also limit the witnesses’ ability to discuss the case with each other. But

witnesses may “discuss the case with counsel for either party[.]” United States v. Rhynes, 218 F.3d

310, 317 (4th Cir. 2000). So the court prohibits witnesses for either side from discussing their

testimony or the testimony of other witnesses with anyone other than counsel for the parties.




                                                   4

            Case 7:19-cr-00125-FL Document 60 Filed 03/08/21 Page 4 of 6
V.         Motion for Leave to File Further Pretrial Motions


           White also seeks an order from the court granting him leave to file further pretrial motions

and motions in limine. D.E. 45, D.E. 45–1. The Government does not object to this provided that

the court allows it adequate time to respond. D.E. 50 at 7–8.

           Rule 12 of the Federal Rules of Criminal Procedure governs the timing of pretrial motions

in criminal actions. Under that Rule, a court may set a deadline for filing pretrial motions. Fed. R.

Cr. P. 12(c)(1). A party wishing to bring a motion after the court’s deadline must show that there

is good cause to do so. 2 Fed. R. Crim. P. 12(c)(3). So the court cannot decide whether to consider

an untimely motion until the motion is filed. Thus, the court denies the motion for leave to file

additional motions.


VI.        Conclusion


           As discussed above, the court orders as follows:

           1.       The court grants in part and denies in part White’s motion for Brady and Giglio

materials. D.E. 42. The Government must produce Brady and Giglio materials on a prompt,

ongoing basis and disclose all materials required under those doctrines, including witness

information, no later than one week before trial.

           2.       The court grants White’s motion to preserve evidence. D.E. 43.

           3.       The court denies White’s motion for early disclosure of Jencks Act materials. D.E.

44.

           4.       The court grants in part and denies in part White’s motion seeking sequestration of

witnesses as described above. D.E. 41.


2
    Motions challenging the court’s jurisdiction are exempted from this requirement. Fed. R. Cr. P. 12(b)(1).

                                                            5

                Case 7:19-cr-00125-FL Document 60 Filed 03/08/21 Page 5 of 6
      5.      The court denies White’s motion for leave to file further pretrial motions (D.E. 45).


Dated: March 8, 2021

                                            ______________________________________
                                            Robert T. Numbers, II
                                            United States Magistrate Judge




                                                6

           Case 7:19-cr-00125-FL Document 60 Filed 03/08/21 Page 6 of 6
